 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this “Agreement’’) is made and entered into as of
July 15, 2015, by and between DC Consulting LLC (“Consultant”), a Florida
limited liability company, with its principal place of business at 1045 Primera
Blvd, Suite 1033, Lake Mary, Florida 32746, and QuantumSphere, Inc.(“Client”), a
Nevada corporation, with its principal place of business at 2905 Tech Center
Drive, Santa Ana, CA 92705.

 

WHEREAS, Client desires to retain Consultant to provide services as described in
the Agreement, and Consultant agrees to provide such services.

 

NOW, THEREFORE, in consideration of the mutual understandings contained herein,
the parties agree as follows:

 

1. Scope of Services. Consultant will provide management consulting services,
business advisory services, shareholder information services, and public
relations services. Consultant will provide strategy on marketing of Company’s
business strategies and increase market awareness. Consultant will assist in
scheduling meetings with institutional and retail investors, assist in
increasing the general market awareness of Client, and assist Client with all
aspects of Client’s communication platform, including financial, media, and
trade industries.     2. Term of the Agreement. This Agreement will commence on
July 15, 2015, and will tenninate on July 14, 2016, at 5:00 PM EST subject to
the terms set forth herein. Renewal and modifications to the Agreement can be
negotiated following the completion of this Agreement.     3. Compensation.    
  3.1. Cash Compensation. Client will pay Consultant as follows: (i) $40,000 per
month (Months 1-4) with the first payment due upon execution of this Agreement
in the amount of $20,000, and the remaining $20,000 to be paid upon QSI securing
at least $500,000 of financing following execution of this Agreement; the same
$20,000 payment (with $20,000 deferred) shall apply for month 2 of this
Agreement as well; (ii) $35,000 per month (Months 5-8); and (iii) $30,000 per
month (Months 9-12). All payments are due on the first business day of each
month. The total amount of payments for months 1-12 is $420,000.         3.2
Stock Compensation. Client will issue Consultant 150,000 shares of restricted
common stock of QuantumSphere, Inc. upon execution of this Agreement, then
50,000 shares of restricted common stock on each of the 30, 60 and 90 day
anniversaries of this Agreement, for a total of 300,000 restricted common
shares. Thereafter, 25,000 shares of restricted common stock shall be issued per
month (months 5-12), for a total of 200,000 restricted shares of common stock.
Jn total, Consultant shall be issued 500,000 restricted shares of common stock
of Quantum.Sphere, Inc. for rendering services for a period of one (1) year.

 



   

 

 

  3.3 Consultant does not make any promise or guarantee any money or increased
value to be earned by Client based on Consultant’s efforts and availability to
increase awareness of Client’s company or brand. Such fee shall be earned by
Consultant’s efforts and availability alone, such as Consultant being available
to work on behalf of Client during normal business hours and to perform the
services described in Paragraph 1. Consultant will work in an advisory capacity,
but Consultant is not a licensed broker dealer and will not be paid compensation
based on Consultant’s success in raising capital for Client.         3.4.
Consultant shall be compensated for any work performed under this Agreement.
This earned money is nonrefundable and will be paid out as described in
Paragraph 3.1, and 3.2.         3.5. Consultant shall receive the remaining
compensation in Paragraph 3.1 and 3.2 within ten days following any change of
control arrangements by the Client.       4. Independent Contractor. The
Consultant shall perform the consulting services described in Paragraph las an
independent contractor without the power to enter into any undertaking, commit
to any expenses, incur any liability or bind or represent the Client for any
purpose whatsoever, and nothing contained in this Agreement shall be interpreted
to create an employment relationship, agency relationship, partnership or joint
venture between the Client and the Consultant.     5. Termination. This
Agreement may be tenninated by either Party upon thirty (30) days written notice
to the other Party in accordance with Paragraph 7.11, but no sooner than ninety
(90) days after the execution of the Agreement. Client shall continue to pay
Consultant during the thirty (30) day termination period pursuant to Paragraph
3.1 and 3.2. Whether or not the Agreement is tenninated, any money paid or stock
issued to Consultant by Client is non-refundable.     6. Client
Responsibilities. Client warrants that any and all information provided by
Client to Consultant in connection with the execution of this Agreement and the
services to be provided, is true, accurate and complete in all respects. Client
will provide Consultant with complete access to Client’s business information
and financial records necessary to execute this Agreement. Client understands
that Consultant may and will rely upon the veracity of the aforementioned
information without conducting independent investigation or review. Client
agrees to indemnify and hold Consultant hannless from and against any loss,
costs, damages, claims, expenses, attorney’s fees, and liabilities resulting
from, or in connection with (i) the performance or non-performance of Client’s
obligations that is caused by an act, omission, default, or negligence of
Client, or (ii) the failure of Client to comply with any of the tenns and
conditions set forth herein or the failure to conform to statutes, ordinances,
or other regulations or requirements of any government authority in connection
with the performance of the obligations in this Agreement.

 



   

 

 

7. General Provisions.

 

  7.1. This Agreement is governed by the laws of the State of Florida Client
consents to venue in Seminole County, Florida and in the United States District
Cowt for the Middle District of Florida. Client consents to service of process
under Florida law, inany action commenced to enforce this agreement.        
7.2. This Agreement constitutes the final, exclusive and complete statement of
the parties agreement respecting the subject matter addressed herein. This
Agreement may not subsequently be amended or modified except by a writing signed
by both parties hereto. This Agreement supersedes all prior agreements and
understandings with respect to such subject matter as specified within this
Agreement. Client hereby confirms that any infonnation disclosed to Client by
Consultant, or any discussions held between the parties, prior to the date of
this Agreement will be subject to the terms of this Agreement.         7.3. A
late fee of 18% of the total fees earned to date as specified in Paragraph 3.1,
1 Yz% per month as specified in Paragraph 3.1, or the highest fee permitted by
law will apply in the event that Client fails to compensate Consultant pursuant
to the terms of Paragraph 3.1. For the avoidance of doubt, the second payment of
$20,000 for months one and two of this Agreement from the proceeds of not less
than $500,000 of new funding obtained by Client, shall not be deemed to invoke
the application of this Section 7.3.         7.4. In the event any suit or other
action is commenced to construe or enforce any provision of this Agreement, the
losing party will pay to the prevailing party a reasonable sum for attorneys’
fees and costs, in addition to all other amounts that prevailing party is
entitled to receive from the losing party.         7.5. Any provision of this
Agreement found to be in violation of the Securities Exchange Commission (“SEC”)
or any law under the SEC shall be void ab initio. Any void ab initio of
provisions of this Agreement are severable and the remaining provisions,
including those related to compensation, will remain effective.         7.6. No
amendment or modification of this agreement will be effective unless made
inwriting and signed by both parties to this agreement.         7.7. No term or
condition of this agreement shall be deemed to have been waived, nor shall
either party be estoppoo from enforcing any provisions of this agreement, except
by a statement in writing signed by the party against whom enforcement of the
waiver or estoppel is sought. Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall incorporate only as to the
specific tenn or condition waived, and shall not constitute a waiver of such
term or condition for the future or as to any act other than that specifically
waived. The failme of either party to enforce at any time any of the provisions
of this Agreement shall not be construed as a waiver of such provisions or of
the right of such party thereafter to enforce any such provisions.

 



   

 

 

  7.8. The provisions of this contract are severable. Ifany provision of this
contract is held invalid, the remaining provisions continue in effect.        
7.9. Reserved.         7.10. Both parties have had an opportunity to review this
Agreement indepth and have had the opportunity to consult with competent legal
counsel. Each party fully understands the terms of this Agreement and freely and
voluntarily signs the Agreement. This Agreement is the result of negotiations
between the parties and should not be construed against any party because that
party or that party’s attorney drafted this Agreement.         7.11. Any notice,
demand, or request required or permitted to be given hereunder shall be
inwriting and shall be deemed effective two days after having been deposited
inthe United States mail, postage prepaid, registered or certified, and
addressed to the addressee at its main office, as set forth above.Any party may
change its address for purposes of this Agreement by written notice given in
accordance herewith.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth above.

 

DC CONSULTING, LLC

 

By: /s/ Dan Conway   Name: Dan Conway   Title: President  

 

QUANTUMSPHERE, INC.

 

By: /s/ Kevin D. Maloney     Kevin D. Maloney     CEO & President  

 



   

 

 

ADDENDUM NO. 1

 

This Addendum No. 1 (the “Addendum”) to that certain Consulting Agreement (the
“Agreement”), executed on July 15, 2015, by and between DC Consulting LLC
(“Consultant”), a Florida limited liability company, with its principal place of
business at 1045 Primera Blvd, Suite 1033, Lake Mary, FL 32746, on the one hand,
and QuantumSphere, Inc. (“QSI”), a Nevada corporation, with its principal place
of business at 2905 Tech Center Drive, Santa Ana, CA 92705, on the other hand,
is made and entered into as of November 28, 2015. Consultant and QSI are
collectively referred to herein as the “Parties” and independently as a “Party”.

 

1. Defined Terms. All capitalized terms not otherwise defined herein shall have
the meaning ascribed to such terms in the Agreement.

 

2. Reseller. Consultant shall serve as a non-exclusive reseller of QSI
nanocatalysts in India for end-use applications in the ammonia industry. It is
expressly understood by the Parties that QSI presently has a contractual
relationship with Casale, S.A. (“Casale”) as evidenced by a Joint Development
Agreement (“JDA”) executed in May 2015 that provides (i) exclusivity to Casale
with respect to the use of QSI nanocatalysts in the ammonia, methanol and
gas-to-olefins sectors, and (ii) prohibits the use of QSI nanocatalysts in
conjunction with ammonia converter technology other than Casale. Notwithstanding
the foregoing, QSI agreed to work with Consultant with respect to written
introductions made by Consultant to ammonia plant owner/operators in India and
accepted by QSI (“Deal Registrations”), including any Deal Registration made by
Consultant based on referrals by its affiliates as well as ammonia plant
owner/operators (collectively, “QSI Nanocatalyst Sales Prospects”).

 

3. Compensation.

 

a. Cash Retainer. The amount of the cash retainer is to be determined and
mutually agreed upon.

 

b. Common Stock Purchase Warrants. The amount of the warrants to purchase common
stock (“Warrants”) of QSI is to be determined and mutually agreed upon. The
Warrants shall be exercisable for a period of five (5) years at an exercise
price of $2.00 per share.

 

c. Reseller Commission. The sale of QSI nanocatalysts to QSI Nanocatalyst
Prospects, each of which shall be evidenced by a Deal Registration, shall be
compensated as follows:

 



  i. Existing Casale Contractual Relationships. In the case of Deal
Registrations where there is (i) an existing contractual relationship by and
between Casale and the ammonia owner/operator located in India and identified in
a Deal Registration, or (ii) a submission that has, or will be, made by Casale
to a request for proposal (“RFP”) by an ammonia owner/operator located in India
and identified in a Deal Registration, the following shall apply:           (a)
Consultant shall be entitled to receive six percent (6.0%) of the gross revenue
realized by QSI from QSI Nanocatalyst Sales Prospects relating to the sales of
QSI nanocatalysts used in conjunction with Casale ammonia converter technology.
Payment shall be made to Consultant net 30 from date of receipt of revenues by
QSI.

 



   

 

 

  ii. Non-Casale Contractual Relationships. In the case of Deal Registrations
where there is not (i) an existing contractual relationship by and between
Casale and the ammonia owner/operator in India identified in the Deal
Registration, or (ii) a submission that has, or will be, made by Casale to a
request for proposal (“RFP”) by an ammonia owner/operator located in India and
identified in a Deal Registration, the following shall apply:           (a)
Consultant shall be entitled to receive twelve percent (12.0%) of the gross
revenue received by QSI from QSI Nanocatalyst Sales Prospects relating to the
sales of QSI nanocatalysts used in conjunction with Casale ammonia converter
technology. Payment shall be made to Consultant net 30 from date of receipt of
revenues by QSI.             (b) The Parties understand and agree that QSI does
not have a referral agreement with Casale or any ammonia base catalyst provider
(“Ammonia Catalyst Provider”) for the placement of the products, technology and
services of Casale or an Ammonia Catalyst Provider; provided, however, the
Parties shall negotiate in good faith a referral fee, payable by QSI to the
Consultant relating to the the placement of the products, technology and
services of Casale, or an Ammonia Catalyst Provider that QSI may have a
contractual relationship with in the future, as the case may be, expressly
subject to agreement by Casale and the Ammonia Catalyst Provider of payment of a
referral fee to QSI. Any referral fee paid by QSI to Consultant in relation to
this Section 3.c.ii.(b) shall be identical to the amount, if any, paid by Casale
and the Ammonia Catalyst Provider to QSI in the form of a referral fee for the
placement of the foregoing parties respective products, technology and services.

 



4. Term; Change of Control. The term of this Addendum shall be for a period of
three (3) years from the Effective Date (“Term”), expressly subject to the
following change of control (“Change of Control”) provision:

 

  a. Change of Control. If, prior to conclusion of the Term, a change of control
involving QSI (“Change of Control”) is consummated, defined as a merger, sale of
substantially all of the stock, assets or business, or other reorganization
involving QSI in which QSI is not the surviving entity, this Addendum shall be
terminated as of the effective date of the Change of Control.           (i)
Effect of Change of Control. Consultant shall be entitled to receive a
commission on all written, fully executed, contractual relationships relating to
the sale of QSI nanocatalysts to a QSI Nanocatalysts Sales Prospect as of the
effective date of a Change of Control subject to the following: (i) to the
extent payment has not been received by QSI as of the effective date of a Change
of Control, QSI shall establish an independent third (3rd) party escrow account
(“Escrow Account”) for the benefit of Consultant for the deposit of the
applicable commissions, payable net 30 from the deposit of the applicable
commission(s) into the Escrow Account.

 



   

 

 

IN WITNESS WHEREOF, the Parties have executed this Addendum of the Effective
Date.

 

DC CONSULTING, LLC

 

By: /s/ Dan Conway   Name: Dan Conway   Title: President  

 

QUANTUMSPHERE, INC.

 

By: /s/ Kevin D. Maloney     Kevin D. Maloney     CEO & President  

 



   

 

